DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-16 in the reply filed on 10/14/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Since the election is made without traverse, the restriction is deemed as proper and therefore made FINAL.  Claims 17-21 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-12, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kissel et al US 2011/0206925.
Per claim 1, Kissel teaches a method of producing a superhydrophobic coating film, comprising the step of preparing a hydrophobic aerogel [0008], preparing a water-repellent solution by dissolving the hydrophobic aerogel in a hydrophobic inorganic nano-sol (solvent and alkoxysilane precursor) [0019], applying the water-repellent solution on at least one surface of a substrate (Fig. 1, step 104), and drying the substrate (inherent with the process, as the purpose of Kissel is to form a coating layer).  

Per claims 10-11, Kissel teaches the hydrophobic inorganic nano-sol to be a silane sol, including a silane compound such as methyltrimethoxysilane [0020].  
Per claim 12, Kissel teaches a substrate material such as glass [0026].  
Per claim 15, Kissel teaches virously rubbing the composite film with a finger [0036], which would necessarily remove any particles that are not fixed.

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al US 2018/0134566.
Per claim 1, Kim teaches a method of producing a superhydrophobic coating film, comprising the step of preparing a hydrophobic aerogel (abstract), preparing a water-repellent solution by dissolving the hydrophobic aerogel in a hydrophobic inorganic nano-sol (silica sol), applying the water-repellent solution on at least one surface of a substrate [0039], [0099], and drying the substrate [0039].  
Per claim 12, Kim teaches a substrate such as glass [0095].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kissel et al US 2011/0206925.
Per claim 14, Kissel teaches a step of heating the substrate after application of the gel to a temperature of 50-300 C [0026], which would overlap with the claimed range.  Kissel also teaches that this heating step can be for greater than 2 minutes, which also overlaps with the claimed range (see Example 3).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a value within the disclosed workable range of the prior art to arrive at the desired result with a reasonable expectation for success. This heating step is to form the coating and therefore would inherently dry the gel (Example 3).  

Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kissel et al US 2011/0206925 in view of KR101909174 (herein referred to as ‘174).
	Per claim 2, Kissel is silent regarding the claimed steps to prepare a hydrophobic aerogel.  ‘174 teaches a method of making a hydrophobic aerogel blanket, wherein a hydrophilic wetting gel is surface treated (hydrophilized) [0001] and drying thereof to form the hydrophobic aerogel via atmospheric pressure drying [0017].   It would have been obvious to one of ordinary skill in the art to have utilized 
	Per claim 3, ‘174 teaches the hydrophobizing agent is an organosilane [0022].
	Per claim 6, as stated above in claim 2, ‘174 teaches drying via atmospheric pressure [0017].  However, ‘174 teaches that it is known to use supercritical drying [0026], but it is not preferred due to its costly and expensive investment [0029].  Patents are relevant as prior art for all they contain, and disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123).  As such, it would have been obvious to one of ordinary skill in the art to have dried the aerogel as ‘174 teaches that supercritical drying is known and effective for its intended purpose.
	Per claims 4-5 and 7, Kissel teaches that the hydrophobic aerogel can have a concentration of 0.1 wt% to 30 wt% [0024], which overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a value within the disclosed workable range of the prior art to arrive at the desired result with a reasonable expectation for success.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kissel et al US 2011/0206925 in view of Makino et al US 2018/0327609.
Per claim 13, Kissel is silent regarding a step of pretreating the substrate.  Makino teaches a method of manufacturing a thermally insulated body, wherein a thermal insulating layer which is an aerogel (abstract) is applied onto a main body (abstract), and a covering/adhesive layer to promote adhesion and bonding strength in order to coat the aerogel layer onto it [0019].  It would have been .  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al US 2018/0134566.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kissel et al US 2011/0206925 in view of Kim et al US 2018/0134566.
Per claim 16, Kissel is silent regarding a specific surface area. Kim teaches that aerogel is a superporous material with a high specific surface area of greater than 500 m2/g [0003], which overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a value within the disclosed workable range of the prior art to arrive at the desired result with a reasonable expectation for success.  Alternatively, in combination with Kissel, it would also have been obvious to one of ordinary skill in the art to have selected an aerogel within a disclosed workable range as taught by Kim with a reasonable expectation for success and predictable results.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art teach forming a primer layer by applying a hydrophobic inorganic nano-sol on at least one surface of the substrate followed by applying the water-repellent solution on a top of the primer layer.  There would have been no apparent reason or motivation to have modified the prior art to arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715